DETAILED ACTION
Claims 1-5,7,11-12,15-18 and 20,renumbered 1-13 as amended herein are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or in combination teaches or suggests the limitations of the independent claims as amended herein. Specifically the prior art applied in the previous office action, “Kamble” (US PG Publication 2014/0101649) in view of “Venkata” (US Patent 10,534,601), “Fairkichen” (US PG Publication 2015/0033324), and “Muc” (Qiang, Weizhong, et al. "MUC: Updating cloud applications dynamically via multi-version execution." Future Generation Computer Systems 74 (2017): 254-264.”) teach several related inventions as set forth in the prior action. The Art, however, fails to teach the claims as presently amended. Moreover, limited updated search in connection with the AFCP submission fails to reveal additional prior art that would overcome these deficiencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MJB
7/16/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191